Per Curiam.

The judgment of the court of appeals, 1990 WL 34764, is affirmed on different grounds on the authority of Brady v. Safety-Kleen Corp. (1991), 61 Ohio St.3d 624, 576 N.E.2d 722, decided this date. Furthermore, we order the cause dismissed for failure to state grounds upon which relief can be granted given this court’s decision with respect to the constitutionality of R.C. 4121.80.

Judgment affirmed.

Moyer, C.J., Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Holmes and Wright, JJ., dissent.